                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

DARNELL ALONZO KEYES, a/k/a                )
DARNELL ALONZO KEYS,                       )
                                           )
      Plaintiff,                           )
v.                                         )      Case No. 2:18-cv-02478-JTF-dkv
                                           )
RICHARD SWANN, ET AL.,                     )
                                           )
      Defendants.                          )
 _____________________________________________________________________________

                  ORDER ADOPTING MAGISTRATE JUDGE’S
      REPORT AND RECOMMENDATION/DETERMINATION AND DENYING
                            OBJECTIONS/APPEAL
______________________________________________________________________________

       Before the Court is a document submitted by pro se Plaintiff Darnell Alonzo Keyes titled

“Supplement to the Motion and Request for Appointment of Counsel and Reparative Injunction

Prohibitory Injunction”; the document was filed on July 25, 2018. (ECF No. 5.) Plaintiff also

submitted a document on October 19, 2018, requesting clarification of the Order assessing a

$350.00 filing fee in accordance with the PLRA, (ECF No. 4). (ECF No. 6.) This Court referred

the matters to the Chief Magistrate Judge for report and recommendation and/or determination

pursuant to 28 U.S.C. § 636. (ECF No. 7.) On January 25, 2019, the Chief Magistrate Judge

entered a Report and Recommendation denying Plaintiff’s Motion for a reparative

injunction/prohibitory injunction. (ECF No. 8.) As part of its determination, the Magistrate also

concluded that Plaintiff’s request for the appointment of counsel should be denied and clarified

the Order assessing PLRA filing fees. (Id.) Plaintiff filed his Objections/Appeal to the Magistrate

Judge’s Report and Recommendation and determinations on February 15, 2019. (ECF No. 9.) For

the reasons below, the Court ADOPTS the Chief Magistrate Judge’s Report and Recommendation
to DENY Plaintiff’s Motion for Reparative Injunction/Prohibitory Injunction, ADOPTS the

Magistrate’s determination to DENY the appointment of counsel, ADOPTS the Magistrate’s

clarification regarding PLRA fees, and DENIES Plaintiff’s Objections/Appeal regarding the

Magistrate’s Report and Recommendation and determinations.

                                 I.      LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “[T]he magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation

and/or determination. The standard of review that is applied depends on the nature of the matter

considered by the magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003)

(citations omitted) A district court must review dispositive motions under the de novo standard.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b); East Brooks Books, Inc. v. Shelby Cty., No.

08-2101-STA, 2008 U.S. Dist. LEXIS 48979, at *31 (W.D. Tenn. June 23, 2008) (reviewing

preliminary injunction under de novo standard). A district court normally applies a ‘clearly

erroneous or contrary to law’ standard of review for nondispositive preliminary measures. Fed. R.

Civ. P. 72(a). Legal conclusions are reviewed under the contrary to law standard, allowing a court




                                                2
to overturn any conclusions of law which contradict or ignore applicable precepts of law, as found

in the Constitution, statutes, or case precedent. Steede v. Gen. Motors, LLC, No. 11-2351-STA-

dkv, 2012 U.S. Dist. LEXIS 79465, at *7–8 (W.D. Tenn. June 7, 2012) (quoting Doe v. Aramark

Educ. Res., Inc., 206 F.R.D. 459, 461 (M.D. Tenn. 2002) (quotation omitted)).

       Upon review of the evidence, the district court may accept, reject, or modify the proposed

findings or recommendations of the magistrate judge. Brown v. Board of Educ., 47 F. Supp. 3d

665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further

evidence or recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner,

No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). A

district judge should adopt the findings and rulings of the magistrate judge to which no specific

objection is filed. Brown, 47 F. Supp. 3d at 674. “Overly general objections do not satisfy the

objection requirement.” Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006). Objections

“must be clear enough to enable the district court to discern those issues that are dispositive and

contentious.” Id. (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Thus, objections

disputing the correctness of the magistrate’s recommendation but failing to specify the findings

believed to be in error are too general. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

                                       II.     ANALYSIS

Motion for Preliminary Injunction

       The Court agrees with and adopts the Magistrate Judge’s recommendation to deny

Plaintiff’s request for a reparative injunction/prohibitory injunction. A request for a preliminary

injunction is governed by Fed. R. Civ. P. 65. Farnsworth v. Nationstar Mortg., LLC, 569 F. App’x

421, 427 (6th Cir. 2014). “Generally, the plaintiff bears the burden of establishing his entitlement

to a preliminary injunction.” Jones v. Caruso, 569 F.3d 258, 265 (6th Cir. 2009). “Courts examine




                                                 3
four factors in deciding whether to grant a preliminary injunction: (1) whether the movant is likely

to succeed on the merits; (2) whether the movant will suffer irreparable injury in the absence of an

injunction; (3) whether the injunction will cause substantial harm to others; and (4) whether the

injunction will serve the public interest. Bradfield v. Perry, No. 17-5450, 2017 U.S. App. LEXIS

24358, at *2–3 (6th Cir. Nov. 30, 2017).

        Here, the Magistrate recommends denial, in part, based on Plaintiff’s failure to show he is

likely to suffer irreparable harm as well as his failure to address his likelihood of success on the

merits, harm posed to others, and the public interest in the relief requested. (ECF No. 8, 7.) The

Court agrees with the Chief Magistrate Judge. No where in his Motion (or Complaint) does

Plaintiff address the Fed. R. Civ. P. 65 factors necessary to this Court’s consideration in imposing

injunctive relief.

Appointment of Counsel

        The Court also agrees with the Chief Magistrate Judge’s determination that Plaintiff “has

not satisfied his burden of demonstrating that the appointment of counsel [is] appropriate in this

case.” (ECF No. 8, 4.) A district court is vested with broad discretion in determining whether to

appoint counsel for an indigent civil litigant. See Lavado v. Keohane, 992 F.2d 601, 604–05 (6th

Cir. 1993). Notably, however, “There is no constitutional right to the appointment of counsel in a

civil case.” Hayes v. Wright, 111 F. App’x 417, 419 (6th Cir. 2004). Rather, the “[a]ppointment

of counsel in a civil case “is a privilege that is justified only by exceptional circumstances.”

Johnson v. City of Wakefield, 483 F. App’x 256, 260 (6th Cir. 2012) (quoting Lavado, 992 F.2d at

606). “Proper considerations in determining whether to appoint counsel include the plaintiff’s

ability to represent himself, the chance of success of plaintiff’s claims, and the complexity of the

case.” Id.




                                                 4
        Here, as found by the Magistrate, nothing sufficiently distinguishes Plaintiff’s case from

other pro se prisoner cases. Plaintiff bases his request for counsel on the assertion that he has poor

mental and chronic health, does not have a job, and is facing retaliatory and harassing behavior.

(ECF No. 5, 1–2.) Such a circumstance, however, does not necessitate the appointment of counsel

here, particularly since Plaintiff’s claims do not appear relatively unique or complex. Reed v.

Craig, No. 1:11-cv-00719, 2012 U.S. Dist. LEXIS 82049, at *2–3 (S.D. Ohio June 13, 2012),

adopted by 2012 U.S. Dist. LEXIS 110267 (denying the appointment of counsel for an indigent

plaintiff in a civil case, even though the plaintiff cited his mental health issues, incarceration, level

of education, and need for representation at trial). Even more, given the bare factual allegations

asserted by Plaintiff, his chances of success appear slim. Blankenship v. Wilkinson, No. 2:10-cv-

917, 2012 U.S. Dist. LEXIS 16481, at *4–7 (S.D. Ohio Feb. 9, 2012) (finding that arguments made

about factual and legal complexities of a case for purposes of appointment of counsel, such as an

inmate’s mental health and limited access to law library, do not outweigh a determination of

whether the underlying claims are likely of substance and finding that a claim lacked substance

where the record was too bare to determine whether the plaintiff stood a good chance of proving

their claim). Accordingly, the Court does not find the Magistrate’s determination contrary to law

and agrees with and adopts the Magistrate’s determination to deny Plaintiff’s request for the

appointment of counsel based on Plaintiff’s filings.

PLRA Payment Clarification

        Upon reviewing the Chief Magistrate Judge’s determination and the record in this case, the

Court also agrees with and adopt the Chief Magistrate Judge’s clarification of PLRA payments

assessed against Plaintiff in the Court’s Order Granting Leave to Proceed In Forma Pauperis and




                                                   5
Assessing $350.00 Filing Fee in Accordance with PLRA, (ECF No. 4), as the determination is not

contrary to law. (ECF No. 8, 7–8.)

Objections

       Lastly, the Court finds that Plaintiff’s Objections/Appeal to the Chief Magistrate’s Report

and Recommendation should be DENIED. As an initial matter, this Court notes that it need not

consider the merits of Plaintiff’s Objections, as they are untimely, Anders v. Shelby Cty., No. 16-

cv-02775-SHM-cgc, 2017 U.S. Dist. LEXIS 147029, at *9 (W.D. Tenn. Sept. 12, 2017).

(Compare 28 U.S.C. § 636(b)(1)(C) (allowing a fourteen (14) day period for the filing of objections

to a magistrate’s proposed findings and recommendations), with ECF No. 8 (Report and

Recommendation entered January 25, 2019), and ECF No. 9 (Objections filed on February 15,

2019). Even assuming, arguendo, that Plaintiff’s Objections were timely, the Objections fail

because the assertions therein are overly general and not particularized. The Objections do not

specify a single issue of contention with the Magistrate’s Report and Recommendation. Instead,

the Objections take the form of a more detailed Motion to Appoint Counsel and a more detailed

Motion for Reparative Injunction/Prohibitory Injunction that adds factual assertions to Plaintiff’s

allegations, citations to caselaw and relevant authority, as well as legal analysis. Thus, Plaintiff’s

Objections should be DENIED.

                                      III.    CONCLUSION

       Upon review, the Court hereby ADOPTS the Chief Magistrate Judge’s Report and

Recommendation to DENY Plaintiff’s Motion for Reparative Injunction/Prohibitory Injunction;

ADOPTS the Magistrate’s determination to DENY Plaintiff’s Request for Appointment of

Counsel; and ADOPTS the Magistrate’s clarification regarding PLRA payments. Additionally,

the Court DENIES Plaintiff’s Objections/Appeal regarding the Report and Recommendation.




                                                  6
IT IS SO ORDERED on this 5th day of March 2019.



                                             s/John T. Fowlkes, Jr.
                                             John T. Fowlkes, Jr.
                                             United States District Judge




                                   7
